          Case 1:19-cv-04204-KPF Document 46 Filed 07/01/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ALLSTAR MARKETING GROUP LLC,

                              Plaintiff,

                      -v.-
                                                            19 Civ. 4204 (KPF)
    HAPPY-SHOPPING2011, HYDASATEK,
    JUSTDOIT*27, OMNISTORE888,                           OPINION AND ORDER
    QIANLISHOP, SANDSTORM85_9,
    YONGFASHOP2018, YUAA2681 and
    ZHUANYUNSHOP,

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

        On June 30, 2020, the Court issued an Order entering judgment as to

certain defaulting defendants identified therein (collectively, the “Defaulting

Defendants”). (Dkt. #44).1 In that Order, the Court granted Plaintiff Allstar

Marketing Group LLC portions of the relief it sought, including: (i) statutory

damages; (ii) a permanent injunction; and (iii) authorization to continue

alternative service by electronic means as to the Defaulting Defendants. (Id.).

The Court writes here to explain its decision to deny Plaintiff four components

of the relief it sought in its proposed default judgment order: (i) Plaintiff’s

request that the Court enter a temporary continuance of the restraint upon the

Defaulting Defendants’ assets for a period of 30 days (the “Temporary Restraint

Request”) (Dkt. #38 § V); (ii) Plaintiff’s request that the Court enter a post-

judgment freeze of the Defaulting Defendants’ assets, and that such assets be



1       The Court adopts the naming conventions employed in its Order granting default
        judgment. (Dkt. #44).
          Case 1:19-cv-04204-KPF Document 46 Filed 07/01/20 Page 2 of 6



transferred to Plaintiff by the Financial Institutions that hold them in

satisfaction of the Defaulting Defendants’ obligations to Plaintiff (the “Freeze

and Turn Over Request”) (id. at § VI); (iii) Plaintiff’s request that the Court enter

injunctive relief against Financial Institutions and Third Party Service Providers

(the “Third Party Requests”) (id. at § III, ¶¶ 3-4); and (iv) Plaintiff’s request that

the Court grant continued alternative service by electronic means as to the

Financial Institutions and Third Party Service Providers (the “Alternative

Service Request”) (id. at § IV). As will be made clear in this Order, in declining

to grant these four forms of relief, the Court was persuaded by the well-

reasoned and thorough analyses provided by its sister courts in Spin Master

Ltd. v. 158, No. 18 Civ. 1774 (LJL), 2020 WL 2766104 (S.D.N.Y. May 28, 2020),

and Allstar Mktg. Grp., LLC v. 158, No. 18 Civ. 4101 (GHW), 2019 WL 3936879

(S.D.N.Y. Aug. 20, 2019); the Court adopts the substance of those analyses

herein.

      First, the Temporary Restraint Request seeks to prevent the Defaulting

Defendants from interfering with any property in which they have an interest

for 30 days after the entry of default judgment, except as set forth in

§§ 5222(h)-(i) of the New York Civil Practice Law and Rules (“CPLR”). (Dkt. #38

at § V). Plaintiff’s Memorandum of Law in Support of Default Judgment

explains that it seeks this relief in light of Federal Rule of Civil Procedure 62(a),

which would prevent it from executing a default judgment and enforcing an

award of damages until 30 days after the entry of the judgment. (Dkt. #37 at

23-24). Plaintiff argues that this provision would give the Defaulting


                                           2
        Case 1:19-cv-04204-KPF Document 46 Filed 07/01/20 Page 3 of 6



Defendants a 30-day window in which to dispose of their assets that might

otherwise be used to satisfy their obligations to Plaintiff. (Id.). The Court

declines to grant the Temporary Restraint Request, instead agreeing with

Judge Lewis J. Liman that the better solution is for it to exercise its authority

pursuant to Rule 62(a) to relieve Plaintiff of the 30-day stay of its ability to

execute upon the default judgment. See Spin Master Ltd., 2020 WL 2766104,

at *24. Thus, Plaintiff may execute on and enforce the default judgment

immediately.

      Second, the Freeze and Turn Over Request seeks to continue the

prejudgment asset restraint previously imposed upon the Defaulting

Defendants in the Court’s temporary restraining order and preliminary

injunction (Dkt. #20), and to require that the Financial Institutions holding

those restrained assets transfer them to Plaintiff (Dkt. #38 at § VI). In support

of this request, Plaintiff invokes Federal Rules of Civil Procedure 64, 65, and

69; 15 U.S.C. § 1116(a); and CPLR § 5222. The Court concludes that it lacks

the authority to grant the Asset Freeze and Turn Over Request for substantially

the same reasons offered by Judge Gregory H. Woods in Allstar Mktg. Grp., LLC.

2019 WL 3936879, at *1-4; see also Spin Master Ltd., 2020 WL 2766104, at

*22-23 (adopting Judge Woods’s analysis). Plaintiff’s requested relief would

require unknown third-party Financial Institutions to transfer the Defaulting

Defendants’ assets to Plaintiff, irrespective of whether other creditors held a

superior claim to those assets. Sections 5222 and 5225 of the CPLR — which,

pursuant to Rule 69, would govern the procedure of executing on the judgment


                                          3
        Case 1:19-cv-04204-KPF Document 46 Filed 07/01/20 Page 4 of 6



entered here — “require that notice and an opportunity to be heard be given to

third parties in possession of, or who may be entitled to, those assets before

transfer.” Spin Master Ltd., 2020 WL 2766104, at *23. The Asset Freeze and

Turn Over Request would thus plainly violate Rule 69, and §§ 5222 and 5225,

which do not permit Plaintiff to “brandish the Court’s authority over unknown

third-parties, the identities of whom are unknown to the Court and over whom

the Court may not possess personal jurisdiction.” Allstar Mktg. Grp., 2019 WL

3936879, at *4.

      Nor could the Court grant the Asset Freeze and Turn Over Order

pursuant to § 1116(a), which permits a court to grant an injunction to prevent

further infringement by defendants, so long as such relief is “narrowly tailored

to fit specific legal violations” and “not impose unnecessary burdens on lawful

activity.” Allstar Mktg. Grp., 2019 WL 3936879, at *3. But this provision “does

not deal with execution after a judgment is entered.” Spin Master Ltd., 2020

WL 2766104, at *22 n.10. Further, for the reasons provided by Judge Liman in

Spin Master, Rules 64 and 65 do not provide Plaintiff with the right to the relief

sought in the Asset Freeze and Turn Over Order. Id. at *23.

      Third, the Court declines to grant the Third Party Requests because it

“lacks authority to, and will not, enjoin third parties, including financial

institutions and third party service providers, who are not before” it. Spin

Master Ltd., 2020 WL 2766104, at *19. “A court ordinarily does not have

power to issue an order against a person who is not a party and over whom it

has not acquired in personam jurisdiction.” 11A Charles A. Wright and Arthur


                                          4
        Case 1:19-cv-04204-KPF Document 46 Filed 07/01/20 Page 5 of 6



R. Miller, Federal Practice and Procedure § 2956 (3d ed. 2020). Indeed, “holding

a nonparty in contempt for engaging in enjoined conduct might be considered

as a possible denial of due process.” Id. The Court might still grant the

injunctive relief sought pursuant to Rule 65(d) if Plaintiff demonstrated that

any Financial Institutions and Third Party Service Providers were “in active

concert and participation” with the Defaulting Defendants. See Allstar Mktg.

Grp, 2019 WL 3936879, at *3 (“The Court cannot conclude that a third-party

who merely holds the Defaulting Defendants’ assets — which may be wholly

unrelated to the counterfeiting at issue in this case — is by definition ‘in active

concert or participation’ with the Defaulting Defendants.”). But Plaintiff has

failed to do so.

      Fourth and finally, the Court authorized continued electronic service

upon the Defaulting Defendants, but does not grant the same authorization as

to alternative service upon Financial Institutions or Third Party Service

Providers. “District courts have “sound discretion” on whether to allow

alternative service under Rule 4(f)(3).” Spin Master Ltd., 2020 WL 2766104, at

*21. “Although not explicitly provided for in the Rule, district courts in this

Circuit generally impose two additional threshold requirements before

authorizing service under Rule 4(f)(3): [i] a showing that the plaintiff has

reasonably attempted to effectuate service on the defendant, and [ii] a showing

that the circumstances are such that the court’s intervention is

necessary.” Devi v. Rajapaska, No. 11 Civ. 6634 (NRB), 2012 WL 309605, at *1

(S.D.N.Y. Jan. 31, 2012); see S.E.C. v. China Northeast Petrol. Holdings Ltd., 27


                                          5
         Case 1:19-cv-04204-KPF Document 46 Filed 07/01/20 Page 6 of 6



F. Supp. 3d 379, 398 (S.D.N.Y. 2014) (same). The Court finds Plaintiff’s

justification for the need for alternative service by electronic means as to the

Defaulting Defendants, which Plaintiff offered in its memorandum of law in

support of the temporary restraining order, to be sufficient for its continued

authorization. (Dkt. #15). But Plaintiff has made no effort to explain why

alternative service by electronic means should continue as to Financial

Institutions and Third Party Service Providers in the temporary restraining

order. Without any reason to grant such authorization, it declines to do so.

      SO ORDERED.

Dated:       June 30, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         6
